Citation Nr: 1714688	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for histoplasmosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel







INTRODUCTION

The Veteran served active duty in the Air Force from August 1959 to August 1963.  

This matter comes before the Board of Veterans' Appeals Board (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran relocated and jurisdiction over his claims file was subsequently transferred to the RO in Montgomery, Alabama. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for histoplasmosis.  He stated that as part of his job as an aircraft mechanic, he had to clean up debris from a bird flying into the windshield of an airplane.  The evidence of record includes an opinion from his private doctor that the Veteran did not have ocular problems prior to this incident and developed ocular complications of histoplasmosis soon thereafter.

VA must provide a VA examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence that the Veteran's current disability may be related to an in-service incident.  Therefore, the case should be remanded to the AOJ for a VA examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate clinician for his histoplasmosis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's histoplasmosis began during active service, is related to any incident of service, including the Veteran's specific job cleaning up the debris from a bird hitting one of the aircrafts on base. 

The examiner must provide all findings, along with complete rationale for his or her opinion, in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





